DETAILED ACTION
This Office Action is in response to Amendment filed on August 26, 2022. 
In the instant amendment, claim 34 is the only independent claim; claim 34 is currently amended; claim 35 is previously presented; claims 1-33 and 36-65 are cancelled.
Claims 34-35 has been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Response to Amendment
The amendment filed August 26, 2022 has been entered. Claim 34 is the only independent claim; claim 34 is currently amended; claim 35 is previously presented; claims 1-33 and 36-65 are cancelled. Applicant’s amendments and arguments to claim objections are persuasive to overcome claim objection as set forth in the most recent office action mailed 05/26/2022. 

Response to Argument
On page 9 of remarks of 08/26/2022, applicant states that Bitto actually teaches away from using measuring tubes of different lengths (see figs. 4b, 5a and 5b; and last paragraph of claim 1 of Bitto). Examiner disagrees because figs. 4b, 5a and 5b; and last paragraph of claim 1 of Bitto does not state any teachings that measuring tubes of different lengths can’t be used. 

On page 9 of remarks of 08/26/2022, applicant further states that Bitto is not enabling. Examiner disagrees. Examiner emphasizes that applicant’s argument that Bitto is not enabling is irrelevant. Claims of a prior art reference do not limit the teachings/disclosure of the specification so they cannot "teach away" from any of the spec and/or obviousness rationale. 

When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). Specifically, in In re Antor Media Corp., the court stated: "Consistent with the statutory framework and our precedent, we therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling. As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement." In re Antor Media Corp., 689 F.3d at 1289, 103 USPQ2d at 1559. 

In this case, applicant did not submit adequate rebuttal evidence of nonenablement. Examiner emphasizes that Bitto does teach information regarding dimensions and/or configurations of different tube lengths (see para.0030 of Bitto).

On page 9 of remarks of 08/26/2022, applicant further states that applicant teaches specific requirements for the tube lengths i.e. at page 24 to achieve outcome recited at least on pages 20-21. Examiner disagrees because pages 20-21 do not show criticality of the chosen dimensions (each of the first, second, third and fourth angles of intersection is, in each case, greater than 0.1° and less than 10°; wherein each of the tubes shows, in each case, a tube length to caliber-ratio, measured as a quotient of the tube length to the caliber, which is greater than 25 (25:1); and wherein both the tube length of the first tube as well as the tube length of the second tube, in each case, is greater than the tube length of the third tube and, in each case, greater than the tube length of the fourth tube).

Furthermore, applicant did not address examiner’s motivations pointed out on pages 10-11 of the most recent office action mailed on 05/26/2022. 

Accordingly, claim rejections of claims 34-35 under 103 of the most recent office action mailed on 05/26/2022 are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bitto – US 20110167907.

As to claim 34, Bitto teaches a measuring transducer ([0059-0061] and figs.4a-5b) for a vibronic measuring system serving for measuring at least one measured variable of a flowing fluid ([0057]), in which the measuring transducer ([0059-0061] and figs.4a-5b) comprises: 
a tube arrangement ([0059-0061] and figs.4a-5b) having: 
a bent first tube 181 ([0073]), 
a bent second tube 182 embodied equally to the first tube 181 ([0073]), 
a bent third tube 183 ([0073]), 
a fourth tube 184 embodied equally only to the third tube 183 ([0073]), 
a first flow divider 201 with four flow openings ([0068]), and 
a second flow divider 202 embodied equally to the first flow divider 201 or serving as a line junction or located outlet side with four flow openings ([0068]); 
an exciter mechanism 51, 52 for exciting and maintaining mechanical oscillations of the tube arrangement ([0087-0088]), and 
a sensor arrangement 191, 192, 193, 194 for registering mechanical oscillations of the tube arrangement and for producing measuring signals representing oscillatory movements of one or more of the first, second, third and fourth tubes ([0092]); 
wherein each of the first, second, third and fourth tubes extends with a tube length from a first end of each tube to a second end of each tube (fig.5a-6b), has a lumen surrounded by a tube wall, and extends from the first end of the tube to the second end of the tube (fig.5a-6b and [0081]: material for tube walls of measuring tubes i.e. titanium, which is metallic; thus “wherein each of the first, second, third and fourth tubes extends with a tube length from a first end of each tube to a second end of each tube, has a lumen surrounded by a tube wall, and extends from the first end of each tube to the second end of each tube”); 
wherein each of the first, second, third and fourth tubes is connected, in each case, to each of the first and second flow dividers 201, 202 (fig.4a-4b) in such a manner that 
the first tube communicates with its first end with a first flow opening of the first flow divider and with its second end with a first flow opening of the second flow divider (fig.4a-4b), 
the second tube communicates with its first end with a second flow opening of the first flow divider and with its second end with a second flow opening of the second flow divider (fig.4a-4b), Preliminary Amendment Application No.: 16/956,573 Attorney Docket No.: FL0950-WO/US 
Page 6 of 19the third tube communicates with its first end with a third flow opening of the first flow divider and with its second end with a third flow opening of the second flow divider (fig.4a-4b), 
and the fourth tube communicates with its first end with a fourth flow opening of the first flow divider and with its second end with a fourth flow opening of the second flow divider (fig.4a-4b); 
wherein each of the first, second, third and fourth tubes has, in each case, at least 
a straight first segment connected with the first flow divider, an arc shaped second segment following the first segment, a straight third segment following the second segment, an arc shaped fourth segment following the third segment and constructed equally to the third segment or hollow cylindrical, fifth segment following the arc shaped fourth segment, sixth segment constructed equally to the arc shaped second segment, the sixth segment following the fifth segment, and a straight, constructed equally to the first segment or hollow cylindrical, seventh segment both following the sixth segment as well as also connected, with the second flow divider (figs.5a-6b and see described fig.4b below; [0035]: middle segment of transducer housing is formed by means of a straight tube i.e. a circularly cylindrical, straight tube);


    PNG
    media_image1.png
    1137
    1087
    media_image1.png
    Greyscale

 wherein a smallest separation between the fourth segment of the first tube and the fourth segment of the third tube is both greater than a smallest separation between the third segment of the first tube and the second segment of the third tube as well as also greater than a smallest separation between the fifth segment of the first tube and the sixth segment of the third tube (figs.5a-6b and see described fig.4b above); wherein a smallest separation between the fourth segment of the second tube and the fourth segment of the fourth tube is both greater than a smallest separation between the third segment of the second tube and the second segment of the fourth tube as well as greater than a smallest separation between the fifth segment of the second tube and the sixth segment of the fourth tube (figs.5a-6b and see described fig.4b above: since second tube and fourth tube is positioned on opposite and parallel plane compared to first tube and third tube; hence, “wherein a smallest separation between the fourth segment of the second tube and the fourth segment of the fourth tube is both greater than a smallest separation between the third segment of the second tube and the second segment of the fourth tube as well as greater than a smallest separation between the fifth segment of the second tube and the sixth segment of the fourth tube” will be interpreted/annotated similarly as “wherein a smallest separation between the fourth segment of the first tube and the fourth segment of the third tube is both greater than a smallest separation between the third segment of the first tube and the second segment of the third tube as well as also greater than a smallest separation between the fifth segment of the first tube and the sixth segment of the third tube” as shown in described fig.4b above); 

wherein an imaginary longitudinal axis of the third segment of the first tube as well as an imaginary longitudinal axis of the third segment of the third tube enclose first angle of intersection; Preliminary AmendmentApplication No.: 16/956,573Attorney Docket No.: FL0950-WO/USPage 7 of 19wherein an imaginary longitudinal axis of the fifth segment of the first tube as well as an imaginary longitudinal axis of the fifth segment of the third tube enclose a third angle of intersection (figs.5a-6b and see described fig.4b above); wherein an imaginary longitudinal axis of the third segment of the second tube as well as an imaginary longitudinal axis of the third segment of the fourth tube enclose onto a first imaginary symmetry plane of the tube arrangement, upon extension, a second angle of intersection; and wherein an imaginary longitudinal axis of the fifth segment of the second tube and an imaginary longitudinal axis of the fifth segment of the fourth tube enclose a fourth angle of intersection (figs.5a-6b and see described fig.4b above: since second tube and fourth tube is positioned on opposite and parallel plane compared to first tube and third tube; hence, “wherein an imaginary longitudinal axis of the third segment of the second tube as well as an imaginary longitudinal axis of the third segment of the fourth tube enclose onto a first imaginary symmetry plane of the tube arrangement, upon extension, a second angle of intersection; and wherein an imaginary longitudinal axis of the fifth segment of the second tube and an imaginary longitudinal axis of the fifth segment of the fourth tube enclose a fourth angle of intersection” will be interpreted/annotated similarly as “wherein an imaginary longitudinal axis of the third segment of the first tube as well as an imaginary longitudinal axis of the third segment of the third tube enclose first angle of intersection; Preliminary AmendmentApplication No.: 16/956,573Attorney Docket No.: FL0950-WO/USPage 7 of 19wherein an imaginary longitudinal axis of the fifth segment of the first tube as well as an imaginary longitudinal axis of the fifth segment of the third tube enclose a third angle of intersection”).

Bitto does not explicitly teach each of the first, second, third and fourth angles of intersection is, in each case, greater than 0.1° and less than 10°; wherein each of the tubes shows, in each case, a tube length to caliber-ratio, measured as a quotient of the tube length to the caliber, which is greater than 25 (25:1); and wherein both the tube length of the first tube as well as the tube length of the second tube, in each case, is greater than the tube length of the third tube and, in each case, greater than the tube length of the fourth tube.
Since Bitto teaches first, second, third and fourth angles of intersection; wherein each of the tubes shows, in each case, a tube length to caliber-ratio, measured as a quotient of the tube length to the caliber (as reasons stated above and described fig.4b above; each of measuring tubes shown in fig.4b has a tube length to caliber-ratio or diameter ratio, measured as a quotient of the tube length to the caliber/diameter), and since Bitto also teaches another embodiment i.e. wherein it is also advantage when alternatively both third measuring tube and fourth measuring tube are different from first measuring tube and from second measuring tube as regards to their respective geometric tube dimensions, especially tube length, tube wall thickness, tube outer diameter and/or caliber ([0030]), it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify Bitto with another embodiment of Bitto to adjust angle of intersections and a quotient of the tube length to the caliber/diameter and length of measuring tubes as desired i.e. including each of the first, second, third and fourth angles of intersection is, in each case, greater than 0.1° and less than 10°; wherein each of the tubes shows, in each case, a tube length to caliber-ratio, measured as a quotient of the tube length to the caliber, which is greater than 25 (25:1); and wherein both the tube length of the first tube as well as the tube length of the second tube, in each case, is greater than the tube length of the third tube and, in each case, greater than the tube length of the fourth tube, to ensure accuracy of measurement as well as also the structural integrity of measuring transducer are safely obtained while creating identical tube resistance, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to ensure accuracy of measurement as well as also the structural integrity of measuring transducer are safely obtained while creating identical tube resistance) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). It also has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (angle of intersections and a quotient of the tube length to the caliber/diameter) involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions (each of the first, second, third and fourth angles of intersection is, in each case, greater than 0.1° and less than 10°; wherein each of the tubes shows, in each case, a tube length to caliber-ratio, measured as a quotient of the tube length to the caliber, which is greater than 25 (25:1); and wherein both the tube length of the first tube as well as the tube length of the second tube, in each case, is greater than the tube length of the third tube and, in each case, greater than the tube length of the fourth tube) are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

As to claim 35, Bitto teaches wherein each of the first, second, third and fourth angles of intersection is, in each case, greater than 0.1 and less than 100; or wherein at least the first angle of intersection and the second angle of intersection are substantially equal; and/or wherein at least the third angle of intersection and the fourth angle of intersection are substantially equal; or wherein the smallest separation between the third segment of the first tube and the second segment of the third tube and the smallest separation between the fifth segment of the first tube and the sixth segment of the third tube are equally large and/or amount, in each case, to less than 50 mm; or wherein the smallest separation between the third segment of the second tube and the second segment of the fourth tube and the smallest separation between the fifth segment of the second tube and the sixth segment of the fourth tube are equally large amount, in each case, to less than 50 mm; or wherein the smallest separation between the fourth segment of the first tube and the fourth segment of the third tube amounts to less than 10 times the smallest distance between the thin segment of the first tube and the second segment of the third tube; or wherein the smallest separation between the fourth segment of the first tube and the fourth segment of the third tube amounts to less than 10 times the smallest distance between the fifth segment of the first tube and the sixth segment of the third tube; or wherein the smallest separation between the fourth segment of the first tube and the fourth segment of the third tube amounts to less than sum of a caliber of the first tube and a caliber of the third tube; or wherein the smallest separation between the fourth segment of the second tube and the fourth segment of the fourth tube amounts to less than sum of a caliber of the second tube and a caliber of the fourth tube (Since term “or” is recited throughout instant claim 35 and since described fig.4b of Bitto teaches: second tube and fourth tube is positioned on opposite and parallel plane compared to first tube and third tube; hence, second angle of intersection (formed by an imaginary longitudinal axis of the third segment of the second tube as well as an imaginary longitudinal axis of the third segment of the fourth tube) are substantially equal to at least the first angle of intersection (formed by an imaginary longitudinal axis of the third segment of the first tube as well as an imaginary longitudinal axis of the third segment of the third tube), thus, “wherein each of the first, second, third and fourth angles of intersection is, in each case, greater than 0.1 and less than 100; or wherein at least the first angle of intersection and the second angle of intersection are substantially equal; and/or wherein at least the third angle of intersection and the fourth angle of intersection are substantially equal; or wherein the smallest separation between the third segment of the first tube and the second segment of the third tube and the smallest separation between the fifth segment of the first tube and the sixth segment of the third tube are equally large and/or amount, in each case, to less than 50 mm; or wherein the smallest separation between the third segment of the second tube and the second segment of the fourth tube and the smallest separation between the fifth segment of the second tube and the sixth segment of the fourth tube are equally large amount, in each case, to less than 50 mm; or wherein the smallest separation between the fourth segment of the first tube and the fourth segment of the third tube amounts to less than 10 times the smallest distance between the thin segment of the first tube and the second segment of the third tube; or wherein the smallest separation between the fourth segment of the first tube and the fourth segment of the third tube amounts to less than 10 times the smallest distance between the fifth segment of the first tube and the sixth segment of the third tube; or wherein the smallest separation between the fourth segment of the first tube and the fourth segment of the third tube amounts to less than sum of a caliber of the first tube and a caliber of the third tube; or wherein the smallest separation between the fourth segment of the second tube and the fourth segment of the fourth tube amounts to less than sum of a caliber of the second tube and a caliber of the fourth tube”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861